Opinion
Quinn, Chief Judge:
This is a companion case to United States v Adams, 19 USCMA 75, 41 CMR 75. The accused filed a similar petition for reconsideration, which we granted. For the reasons set out in our opinion on the petition in the Adams case, we reverse the decision of the board of review as to specification 2 of the charge and the sentence.
The findings of guilty of specification 2 are set aside. The record of trial is returned to the Judge Advocate General of the Army for resubmission to the Court of Military Review. In its discretion, the Court of Military Review may dismiss specification 2 and reassess the sentence on the basis of the remaining findings of guilty, or it may order a rehearing before a court-martial on the specification and the sentence.